Case 1:18-cv-24912-JEM Document 1-2 Entered on FLSD Docket 11/26/2018 Page 1 of 4


   From:        Aida Manoukian
   To:          Lauren Chase; Lynda Burns; Operations - USA
   Cc:          jgowen@wfscorp.com
   Subject:     {CONFIRMATION: CHEM RANGER / HOUSTON / 3005528}
   Date:        Friday, March 16, 2018 12:35:12 PM




   16-MAR-2018 16:34 GMT




   ----EARLIEST DELIVERY NOT BEFORE THE 23RD OF MARCH ----

   TO                :   CHEMBULK OCEAN TRANSPORT LLC
   ATTENTION         :   LAUREN CHASE
                     :   LYNDA BURNS
                     :   OPERATIONS - PATRICK
   FROM              :   WORLD FUEL SERVICES
   WORLD FUEL SERVICES CONFIRMS you have placed following firm order:
   VESSEL            : CHEM RANGER
   IMO or WFS Reference Number 9490296 (Included for reference purposes only)
   PORT              : HOUSTON
   DATE              : 20-MAR-2018
   AGENT             : DAVIS SHIPPING
   SELLER            : WORLD FUEL SERVICES
                       A TRADE NAME/DIVISION OF WORLD FUEL SERVICES, INC.
   PAYMENT TERMS     : 30 DDD BY TT
   BUYER             : MV CHEM RANGER AND HER OWNERS/OPERATORS AND
                       CHEMBULK OCEAN TRANSPORT LLC
   PHYSICAL          :   VALERO MARKETING & SUPPLY COMP
   FUEL GRADE/SPEC   :   MGO/ISO 8217:2010:DMA MAX 0.1%S
   QUANTITY          :   280.00 MTONS
   PRICE             :   USD 562.00 / MTONS EX-WHARF
   PHYSICAL          :   VALERO MARKETING & SUPPLY COMP
   FUEL GRADE/SPEC   :   380CST/ISO 8217:2010:RMG380 MAX 3.5%S
   QUANTITY          :   350.00 MTONS
   PRICE             :   USD 339.00 / MTONS EX-WHARF
   EXPENSES          :   BARGING (FLAT) USD 8,000.00 FLAT
                     :   FUEL SURCHARGE USD 1,920.00 FLAT   24 %
                     :   TRANSPORTATION USD 10.50 FLAT
                     :   HARBOR FEE USD 64.00 FLAT
                     :   SECURITY SURCHARGE USD 0.04 MTONS
                     :   WHARFAGE FEE USD 0.03 MTONS   IF APPLICABLE
                     :   FEDERAL LUST TAX USD 0.001 GALLON
                     :   FED OIL SPILL USD 0.0019 GALLON

   * Overtime/demurrage/cancellation fees/other charges (if any) at cost for
   Buyer's account
   * Please ensure close coordination between agent/local supplier at all times
Case 1:18-cv-24912-JEM Document 1-2 Entered on FLSD Docket 11/26/2018 Page 2 of 4


   * Please inform us by return of any errors, omissions or changes in the above

   All sales are on the credit of the vessel. Buyer is presumed to have
   authority
   to bind the vessel with a maritime lien. Disclaimer stamps placed by the
   vessel
   on the delivery receipt will have no effect and do not waive the Seller's
   lien.

   This confirmation is governed by and incorporates by reference the Seller's
   Marine
   Group of Companies General Terms and Conditions for the sale of marine fuel
   products and related services, including the law and jurisdiction clause
   therein,
   in effect as of the date that this confirmation is issued, unless alternative
   terms and conditions have been prior agreed in writing by an authorised
   representative of the Seller. The Seller's Marine Group of Companies General
   Terms and Conditions can be found at:
   https://www.wfscorp.com/Marine/pdf/Marine-Terms.pdf


   Notwithstanding any other terms and conditions that may have been agreed in
   writing between the parties, each party represents and warrants to the other
   that at all times during the term of this Agreement it will comply with all
   laws and shall obtain all appropriate government approvals applicable to
   the performance of its obligations under this Agreement.
   Notwithstanding the generality of the foregoing:
   (a) Each party represents and warrants to the other that at all times
   during the term of this Agreement:
   (1) it is knowledgeable about Anti-Bribery Laws applicable to the performance
   of all
   obligations under this Agreement and will comply with all such Anti-Bribery
   Laws;
   (2) neither it nor, to its knowledge, any director, officer, agent, employee
   or other
   person acting on its behalf, has made, offered or authorized, or will make,
   offer or
   authorize, either directly or indirectly, any unlawful payment, gift, promise
   or other
   advantage related to this Agreement; and
   (3) it has instituted and maintains policies and procedures designed to
   ensure continued
   compliance with Anti-Bribery Laws applicable to its performance under this
   Agreement,
   including, but not limited to, the maintenance of accurate books and records.
   Regardless
   of whether they may be directly applicable to a party, as a minimum, "Anti-
   Bribery Laws"
   means the United States Foreign Corrupt Practices Act of 1977 and the United
   Kingdom
   Bribery Act 2010 (each as amended from time to time) and all other applicable
   national,
   regional, provincial, state, municipal or local laws and regulations that
   prohibit the
   bribery of, or the providing of unlawful gratuities or other benefits to, any
   government
   official or any other person.
   (b) Each party represents and warrants to the other that at all times during
   the term
   of this Agreement:
   (1) it is knowledgeable about Trade Laws applicable to each party to this
   Agreement and
   will perform this Agreement such that each party remains in full compliance
   with all
   applicable Trade Laws (currently Iran, Cuba, Syria, North Korea and the
Case 1:18-cv-24912-JEM Document 1-2 Entered on FLSD Docket 11/26/2018 Page 3 of 4


   Crimea
   Region of Ukraine);
   (2) except as authorized or otherwise not prohibited under the terms of any
   applicable
   Trade Laws, neither it, nor any of its subsidiaries or, to its knowledge, any
   director,
   officer, employee, agent, or affiliate, is an individual or entity ("Person")
   that
   is or is owned or controlled by Persons that are (i) the subject of Trade
   Laws, or
   (ii) located, organized or resident in a country or territory that is, or
   whose
   government is, the subject of Trade Laws;
   (3) it obtains and maintains all certifications, credentials, authorizations,
   licenses and permits necessary to perform under this Agreement in compliance
   with all applicable Trade Laws; and
   (4) it has instituted and maintains policies and procedures designed to
   ensure
   continued compliance with all Trade Laws applicable to the performance of
   this Agreement, including, but not limited to, the maintenance of accurate
   books and records. Regardless of whether they may be directly applicable to
   a party, as a minimum, "Trade Laws" includes all sanctions, embargoes, or
   other trade restrictions administered or enforced by the U.S. Department of
   the Treasury's Office of Foreign Assets Control ("OFAC", including the OFAC
   Specially Designated Nationals List ("SDN List")), the U.S. Department of
   State, the United Nations Security Council, the European Union, Her Majesty's
   Treasury, or any other applicable authority or regulatory body (which
   currently
   includes Iran, Cuba, Syria, North Korea and the Crimea Region of Ukraine.)
   (c) Each party represents and warrants to the other that at all times during
   the term of this Agreement:
   (1) it is knowledgeable about Labor Laws applicable to the performance of all
   obligations under this Agreement and will comply with all such Labor Laws;
   (2) it has instituted and maintains policies and procedures designed to
   ensure
   continued compliance with Labor Laws applicable to its performance under this
   Agreement, including, but not limited to, the maintenance of accurate books
   and
   records. Regardless of whether they may be directly applicable to a party, as
   a
   minimum, "Labor Laws" means the UK Modern Slavery Act 2015 and the United
   Nations Universal Declaration of Human Rights and all other applicable
   national, regional, provincial, state, municipal or local laws and
   regulations
   that (i) prohibit the use of forced or child labor, discrimination,
   harassment,
   abuse, or retaliation in their work place, and (ii) require providing wages,
   benefits, and working hours that meet or exceed the applicable legal
   standards
   and regulations.
   (d) Notwithstanding any other clause of this Agreement, either party may
   terminate this Agreement immediately upon written notice to the other party
   at any time if, in its reasonable judgment, the other party is in breach of
   any of the representations and warranties in sub-clauses (a), (b), or (c) of
   this clause.
   For changes please contact: Manoukian, Aida at amanouki@wfscorp.com
   Authorized signatory for the World Fuel Services entity stated above,
   RGDS,
   JOE GOWEN
   MSG#: 3005528

   *** This communication has been sent from World Fuel Services
   Corporation or its subsidiaries or its affiliates for the intended recipient
Case 1:18-cv-24912-JEM Document 1-2 Entered on FLSD Docket 11/26/2018 Page 4 of 4


   only and may contain proprietary, confidential or privileged information.
   If you are not the intended recipient, any review, disclosure, copying,
   use, or distribution of the information included in this communication
   and any attachments is strictly prohibited. If you have received this
   communication in error, please notify us immediately by replying to this
   communication and delete the communication, including any
   attachments, from your computer. Electronic communications sent to or
   from World Fuel Services Corporation or its subsidiaries or its affiliates
   may be monitored for quality assurance and compliance purposes.***
